DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2013/0227519A1 (Maleport) discloses methods and apparatuses for use in applying an update to a communication protocol in a software application that is executed by a computing device are described herein. The computing device receives a protocol definition corresponding to a communication protocol and indicating positions of data elements within data objects corresponding to the communication protocol. When the computing device determines that the received protocol definition differs from a previous protocol definition corresponding to the communication protocol, the computing device creates a machine-executable object parser based on the received protocol definition. The machine-executable object parser is accessible to a software application executed by the computing device. The software application receives a data object corresponding to the communication protocol, and the computing device executes the machine-executable object parser to parse at least a portion of the data elements in the data object received by the software application. Maleport does not explicitly disclose a network device comprising physical layer and data link layer communication circuitry and being for use in receiving network traffic, the network device comprising: packet parser circuitry for use in (1) identifying and parsing at least one header of at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 11-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476